COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-17-00269-CV


In re Old Republic Insurance             §    Original Proceeding
Company
                                         §    From the 48th District Court

                                         §    of Tarrant County (048-281264-15)

                                         §    September 28, 2017

                                         §    Per Curiam


                                  JUDGMENT

       We conditionally grant the petition for writ of mandamus.        We direct

Respondent, the Honorable Fred Davis, Senior Judge sitting for the Honorable

David Evans, to vacate his August 11, 2017 “Order Denying Defendant’s Plea to

the Jurisdiction” and to abate the trial court proceedings pending the resolution

by the Division of Workers’ Compensation of the extent and compensability of

Trena Jones’s injury for lifetime-income benefit purposes.       Because we are

confident that Respondent will follow our directive, the writ will issue only if he

fails to do so.


                                    SECOND DISTRICT COURT OF APPEALS

                                    PER CURIAM